Citation Nr: 0434442	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  03-24 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for right hip 
strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel



INTRODUCTION

The veteran served on active duty from February 1950 to 
September 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
a right hip strain secondary to a service-connected left knee 
disability, currently rated as noncompensable.

A Notice of Disagreement (NOD) was received in February 2003, 
and a timely appeal was filed in July 2003.

In September 2004, the veteran appeared before the 
undersigned Veterans Law Judge at a Travel Board Hearing in 
St. Petersburg, Florida.



FINDING OF FACT

The veteran has a range of movement of the right hip from 0 
to 30 degrees.



CONCLUSION OF LAW

The criteria for a rating of 20 percent for limitation of 
flexion of the thigh have been met.  38 U.S.C.A. §§ 1155, 
5100, 5103, 5103A, 5104, 5107 (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.10, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5252 
(2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).

In a July 2002 letter, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, of what part of that evidence he was to provide, 
and what part VA would attempt to obtain for him.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The letter advised the veteran that he could send additional 
evidence to the RO, and requested that the veteran tell the 
RO about any additional information or evidence he wanted VA 
to try to get for him.  Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112 (2004).  

The original rating decision on appeal for service connection 
for a right hip strain secondary to a service-connected left 
knee disability was issued in October 2002, three months 
after VCAA notification.  Therefore, the veteran did receive 
a VCAA notice prior to the initial rating decision, and the 
timing requirement of Pelegrini II is met.

The Board notes that the veteran is represented and has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO has obtained all available post-service VA 
and private medical records identified by the veteran.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2004).  Moreover, the veteran was afforded a VA medical 
examination in September 2002 in connection with his claim 
for service connection for a right hip disorder.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

Factual Background

Service connection has been granted for a lumbosacral strain, 
a right knee strain, and a left total knee arthroplasty 
(formerly shown as a left knee medial meniscectomy with 
traumatic arthritis).

In April 2002, the veteran submitted a claim for a right hip 
strain, secondary to his service-connected left total knee 
arthroplasty.  

At his September 2004 Travel Board Hearing, the veteran said 
that he received all his medical care from a VA medical 
facility and that he had last received treatment for his 
right hip sometime in 2003.  Although VA medical records for 
the period August 1998 through January 2003 show treatment 
and physical therapy for arthritis of the spine, degenerative 
disc disease, right side sciatica, lumbar back strain, left 
knee problems, and right knee problems, there are no clinical 
notes showing treatment of, or physical therapy for, the 
veteran's right hip.

The veteran underwent a VA medical examination in September 
2002.  The veteran reported pain in his right hip which 
started shortly after his knee surgery in 1999.  It was worse 
when he stood up from a sitting position.  The veteran said 
he had pain in his right hip all the time, with the intensity 
ranging from 4 to 8 on a 10-point scale.  The veteran 
reported using a right heel lift because his right leg was 
shorter than his left leg.

X-rays showed no evidence of fracture, dislocation, or any 
other bone or joint injury or disease.  No soft tissue 
calcifications were noted.  The impression was normal right 
hip.

Physical inspection of the right hip revealed no tenderness 
or deformity, but the range of movement of the right hip was 
from 0 to 30 degrees.  The assessment was right hip pain, 
likely secondary to right hip strain, secondary to the left 
knee condition.

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings (Schedule), which is based on average 
impairment of earning capacity. Separate rating codes 
identify the various disabilities. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).

Any reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.   38 C.F.R. § 4.3 (2004).

When an unlisted condition is encountered it is permissible 
to rate it under a closely related disease or injury in which 
not only the functions affected, but also the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin. 38 C.F.R. 4.20 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2004). 

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
38 C.F.R. § 4.45 (2004).

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability. See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45 (2004).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

There is a distinction between a claim based on the veteran's 
disagreement with the initial rating (a claim for an original 
rating) and a claim for an increased rating.  In the case of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).

As the veteran's claim for increase arises from his 
disagreement with the rating assigned following the original 
grant of service connection, consideration has been given to 
the question of whether the application of "staged ratings" 
as enunciated by the Court in Fenderson, would be 
appropriate.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (West 2003); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Analysis 

The veteran's right hip strain has been evaluated by analogy 
to limitation of motion of the thigh under the rating 
criteria set forth at 38 C.F.R. § 4.71a, Diagnostic Codes 
5251 to 5253 (2004).  The RO assigned a noncompensable rating 
under Diagnostic Code 5251, limitation of extension.

Limitation of extension of the thigh to 5 degrees warrants a 
10 percent rating under Diagnostic Code 5251. There is no 
higher rating available under that code.

Under Diagnostic Code 5252, limitation of flexion of the 
thigh to 45 degrees warrants assignment of a 10 percent 
rating.  Where flexion is limited to 30 degrees, a 20 percent 
rating is warranted; where flexion is limited to 20 degrees, 
a 30 percent rating is warranted; and where flexion is 
limited to 10 degrees, a 40 percent rating is warranted. 

Under Diagnostic Code 5253, where there is limitation of 
rotation of the thigh, or there is limitation of abduction to 
the point at which the claimant cannot cross his legs, a 10 
percent rating is warranted.  Assignment of a 20 percent 
rating, the highest available rating under Diagnostic Code 
5253, is warranted where there is limitation of abduction of 
the thigh, or motion lost beyond 10 degrees.

Normal hip motion is defined as flexion/extension from zero 
to 125 degrees and abduction/adduction from zero to 45 
degrees. 38 C.F.R. § 4.71, Plate II (2002).

In this case, the only pertinent medical evidence of record, 
the September 2002 VA medical examination, shows that the 
veteran's range of motion for his right hip is from zero to 
30 degrees.  Under Diagnostic Code 5252, such limitation 
warrants a rating of 20 percent.   

The Board has considered the veteran's statements that he has 
constant pain and functional impairment.   Where the 
evaluation is based on limitation of motion, the question of 
whether pain and functional loss are additionally disabling 
must be considered. See 38 C.F.R. §§ 4.40, 4.45, 4.59. As 
noted, disability of the musculoskeletal system is the 
inability to perform normal working movement with normal 
excursion, strength, speed, coordination, and endurance, and 
that weakness is as important as limitation of motion.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.

Although the Board has considered the veteran's assertions of 
pain and functional impairment, there are no medical findings 
contained in the VA outpatient treatment records relating to 
the right hip disorder, and the September 2002 VA medical 
examination report did not note any functional impairment.

It is also noted that VA outpatient treatment records for the 
veteran's chronic back pain (for which he is service-
connected) reflect that the veteran has only a slight limp 
when he walks, attributed to his right leg being shorter than 
his left leg. 

The Board concludes that the veteran's functional impairment 
is not sufficient to warrant a rating in excess of 20 
percent. 

The veteran is entitled to be rated under the diagnostic code 
which allows the highest possible evaluation for the clinical 
findings shown on objective examination.  After considering 
alternative provisions, however, the Board finds that a 
rating in excess of 20 percent is not warranted. 

There is no evidence	 subjective or objective, that the 
veteran has ankylosis so as to permit a higher rating under 
Diagnostic Code 5250. Likewise, there is no indication in the 
evidence of record that the veteran's disability is 
manifested by a flail joint so as to warrant an increased 
rating under Diagnostic Code 5254.

In view of the foregoing, the Board finds that the evidence 
supports a rating of 20 percent for the right hip strain.


ORDER

Entitlement to an initial rating of 20 percent, but no more, 
for right hip strain, is granted.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



